Citation Nr: 0619966	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  04-20 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent 
for instability of the right knee.

2.  Entitlement to a disability rating higher than 10 percent 
for arthritis of the right knee.

3.  Entitlement to a disability rating higher than 10 percent 
for arthritis of the left knee.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from June 23, 1981, to 
September 17, 1981. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

The Board notes that the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service connected disabilities (TDIU) was raised in a VA Form 
9 submitted by the veteran's former attorney in June 2004.  
This new claim was denied by the RO in a July 2004 rating 
decision.  The veteran did not appeal that decision.  
Therefore, the TDIU claim is not currently before the Board.

The Board notes that the veteran initially was represented by 
private attorney Richard A. LaPointe in this appeal.  After 
VA received notice that Mr. LaPointe is retiring from the 
practice of law, in a May 2006 letter, the Board notified the 
veteran of such, and requested his response as to whether he 
wished to represent himself, or whether he wished to appoint 
a veterans service organization, private attorney, or agent 
to represent him.  Later in May 2006, the veteran responded 
that he wished to represent himself.  The Board recognizes 
this change in representation.


FINDING OF FACT

The veteran's internal derangement of the right knee is 
manifested by severe lateral instability.




CONCLUSION OF LAW

A disability rating higher than 30 percent for internal 
derangement of the right knee is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-connected right knee disability.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, including 
notice that he should submit any pertinent evidence in his 
possession, by letter mailed in April 2004, after its initial 
adjudication of the claim; however, the claim was then 
readjudicated in May 2004.  Although the veteran has not been 
provided notice of the evidence necessary to establish an 
effective date for the claimed increased rating, the Board 
finds that there is no prejudice to him in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained below, the Board has 
determined that an increased rating is not warranted.  
Consequently, no effective date will be assigned, so the 
failure to provide notice with respect to that element of the 
claim is no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  The veteran 
has not identified any outstanding evidence, to include 
medical records, that could be obtained to substantiate the 
claim.  The Board is likewise unaware of any such evidence.  
Accordingly, the Board will address the merits of the right 
knee internal derangement claim.  

As will be discussed in the Remand section below, additional 
development is necessary with respect to the bilateral knee 
arthritis claims, and those claims are being remanded.

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2005).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2005).

Analysis

The veteran is currently rated at the 30 percent level for 
internal derangement of the right knee under Diagnostic Code 
5257 [lateral instability and recurrent subluxation].  The 30 
percent level represents the maximum rating available under 
Diagnostic Code 5257.  

The Board has considered whether another diagnostic code 
would be appropriate in this case; however, the veteran is 
already separately rated on the basis of limitation of 
motion.  Accordingly, Diagnostic Codes 5256, 5260, and 5261, 
which deal with ankylosis and limitation of motion are not 
appropriate for a rating of internal derangement in this 
case.  Limitation of motion will be addressed separately with 
respect to the veteran's right and left knee arthritis 
claims.  The only other diagnostic code that offers a rating 
higher than 30 percent is Diagnostic Code 5262, under which a 
40 percent rating is for assignment where there is nonunion 
of the tibia and fibula with loose motion.  Such is not 
objectively shown or contended by the veteran in this case.  
Accordingly, that code is not appropriate, nor would a higher 
rating be warranted under it, given the evidence of record.

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45 and 4.59 (2005).  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, as stated above, this issue does not 
involve limitation of motion.  Moreover, in Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997), the Court determined that 
if a claimant is already receiving the maximum disability 
rating available, it is not necessary to consider whether 38 
C.F.R. § 4.40 and 4.45 are applicable.  In the instant case, 
the 30 percent disability rating assigned is the maximum 
rating allowable.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  Accordingly, the aforementioned provisions are not for 
consideration.  

The Board notes that the June 2004 VA examiner stated that 
the veteran refused to allow him to examine his right knee 
for instability.  However, as the veteran is receiving the 
maximum rating for instability, the Board finds that no 
further examination is necessary with respect to this issue.  
The Board also notes that the veteran has an obligation to 
cooperate, when required, in the development of evidence 
pertaining to his claims.  The duty to assist is not always a 
one-way street, nor is it a blind alley.  Olson v. Principi, 
3 Vet. App. 480, 483 (1992); Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  

Finally, the Board notes that it is ordering additional 
evidentiary development with respect to veteran's other 
increased rating claims, and such development is expected to 
produce evidence relavant to the right knee.  However, as 
discussed above, as the veteran is receiving the maximum 
rating under the most appropriate diagnostic code, there is 
no reasonable possibility that additional development would 
aid the Board in deciding this issue or benefit the veteran.  
Under such circumstances, a remand of this issue would serve 
only to unnecessarily delay a decision and to tie up limited 
resources.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Board can discern no schedular basis on which a rating 
higher than 30 percent could be assigned with respect to this 
issue, and the veteran has not identified such a basis.  
Accordingly, the Board concludes that a preponderance of the 
evidence is against the claim, and an increased rating is not 
in order.

Extra-Schedular Consideration

In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  While the 
veteran has undergone multiple surgical procedures on his 
right knee during the period on appeal, the record reflects 
that the veteran has not required frequent hospitalizations 
for his right knee, and that the manifestations of the 
disability are not in excess of those contemplated by the 
schedular criteria.  

With respect to employment, the veteran's internal 
derangement of the right knee unquestionably impairs his 
ability to engage in certain occupations.  The August 2003 VA 
examiner specifically noted that the veteran would, as a 
result of his combined knee problems, be confined to 
sedentary occupations were he otherwise able to work.  
Similar statements were made by a March 2000 VA examiner.  
However, occupational impairment is a principal basis for any 
schedular rating.  The 30 percent rating assigned the 
veteran's internal derangement of the right knee clearly 
contemplates the type of occupational impairment suffered by 
the veteran, i.e., severe impairment of the ability to engage 
in activities requiring stability of the right knee.  There 
is nothing so exceptional or unusual in the medical evidence 
or the veteran's contentions as to place his situation 
outside the norm of such cases or as to render application of 
the schedular criteria impractical.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1) (2005).  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.  


ORDER

A rating higher than 30 percent for internal derangement of 
the right knee is denied.


REMAND

The June 2004 examination report contains findings with 
respect to range of motion of the right knee which differ 
markedly from previous reports.  In particular, the Board 
notes that an August 2003 examination report notes full 
extension of the right knee, and describes the veteran's 
arthritis as "moderate," while the June 2004 report, 
prepared less than a year later, indicates that the veteran's 
right knee could not be extended beyond 25 degrees.  There is 
no explanation in the report as to why the clinical findings 
changed so radically within such a short span of time.  It is 
unclear from the report whether this limitation of extension 
is attributable to the veteran's service-connected arthritis 
or whether some other cause is involved.  In light of this 
discrepancy in the medical evidence, the Board believes that 
further evaluation is in order.  

The Board also notes that in the June 2004 VA examination 
report, the veteran stated that he was receiving disability 
benefits from the Social Security Administration (SSA) on the 
basis of a heart disability.  While the veteran's statement 
alone does not indicate that the SSA records are pertinent to 
the issues on appeal, the Board believes that on remand, the 
RO or the (Appeals Management Center (AMC) should take action 
to clarify this matter.  

Accordingly, this case is REMANDED to the AMC or the RO for 
the following actions:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and notice that he should 
submit any pertinent evidence in his 
possession.  In addition, the veteran 
should be asked whether he is receiving 
Social Security benefits in part based on 
his knee arthritis.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran, to include the 
SSA records if the veteran's award of 
disability benefits was based in part 
upon knee arthritis.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and request him to 
submit the outstanding evidence. 

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
service-connected arthritis of the knees.  
The claims folder must be made available 
to and be reviewed by the examiner. 

All indicated studies, including range of 
motion studies in degrees, should be 
performed. 

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain. 

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss. 

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disabilities on the 
veteran's ability to work.  

The examiner should review the medical 
evidence already of record with respect 
to the right and left knee arthritis and, 
to the extent that his findings differ 
from those recorded previously, explain 
the cause of any such change, whether it 
reflects a worsening of the veteran's 
arthritis, or whether some other factor 
may be involved.  To the extent possible, 
the manifestations of any non service-
connected disorders should be 
distinguished from those of the service-
connected disabilities.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


